Citation Nr: 0307674	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  96-37 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left knee injury, to include degenerative joint disease, 
currently evaluated as 10 percent disabling from an original 
grant of service connection.

2.  Entitlement to an increased rating for residuals of 
lumbar strain, currently evaluated as 20 percent disabling 
from an original grant of service connection.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer


INTRODUCTION

The veteran served on active duty from June 1971 to August 
1994.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from a November 1994 rating decision issued 
by the Cleveland, Ohio, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, in pertinent part, 
granted service connection for residuals of a left knee 
injury and residuals of lumbar strain; each disability was 
separately evaluated as 10 percent disabling.  In a June 1996 
Supplemental Statement of the Case (SSOC) and accompanying 
rating decision, the veteran's disability rating for 
residuals of his lumbar strain was increased to 20 percent, 
effective the date of his claim.

In June 1998, the Board remanded this appeal so that a 
hearing before a Veterans Law Judge, formerly known as a 
Member of the Board, could be scheduled.  The veteran was 
afforded a hearing before the undersigned Veterans Law Judge, 
via videoconference, in October 1998.  This appeal has been 
remanded for evidentiary development in January 1999 and July 
2000.  The requested development is complete.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA must also make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2002).  Accordingly, a 
remand is necessary in the instant case for compliance with 
the provisions of the VCAA.  See38 C.F.R. § 19.9 (2002).
 
In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
ultimate responsibility to ensure that all appropriate 
development is undertaken in this case.  

When necessary, a medical examination or medical opinion will 
be obtained.  See 38 C.F.R. § 3.159(c)(4) (2002).  In the 
instant case, the current appeal was remanded in July 2000 
for a VA examination to be conducted to determine the nature 
and severity of the veteran's left knee and lumbar spine 
disabilities.  The evidence of record reflects that the 
veteran failed to report for the scheduled November 2002 
examination.  When a claimant fails to report, without good 
cause, for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  38 C.F.R. § 3.655(a)(b); see also 
Fenderson v. West, 12 Vet. App. 119, 125 (1999) (appeal of 
the disability evaluation assigned at the grant of service 
connection is treated as an original claim, not an increased 
rating claim).  Accordingly, VA's duty to assist the veteran 
by providing a VA examination has been satisfied and his 
claim is to be rated based on the available evidence of 
record.

The veteran has been notified of the laws and regulations 
pertinent to his increased rating claims via the July 1995 
Statement of the Case (SOC), June 1998 SSOC, and January 1999 
and July 2000 Board remands.  The veteran has not been 
notified of which portion of the information and evidence 
necessary to substantiate his claim for which he is 
responsible and which evidence it is VA's duty to assist him 
in obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Additionally, the record reflects that the veteran 
has indicated that he received treatment for the disabilities 
in question from the VA Medical Center (VAMC) located in 
Cleveland, Ohio, from approximately August 1994 to April 
1995.  The record also indicates that he subsequently 
received treatment for the disabilities in question from the 
VAMC located in Tampa, Florida.  The VA treatment records 
from these VAMCs have not been obtained and associated with 
the veteran's claims folder.   

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  The 
veteran must be notified, at his last 
known address, of which portion of the 
information and evidence necessary to 
substantiate his claim for which he is 
responsible and which evidence it is VA's 
duty to assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Make reasonable efforts to obtain 
all evidence sufficiently identified by 
the veteran.

2.  Obtain the veteran's VA outpatient 
treatment records, progress notes, and 
examination/radiographic reports from the 
VAMC located in Cleveland, Ohio, from 
approximately August 1994 to April 1995.

3.  Obtain the veteran's VA outpatient 
treatment records, progress notes, and 
examination/radiographic reports from the 
VAMC located in Tampa, Florida, from 
April 1995 to November 2002.

4.  The RO should then readjudicate this 
claim, including a determination whether 
or not a staged rating is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 
(1999).  If the benefits sought on appeal 
remain denied, the appellant and the 
appellant's representative should be 
provided a SSOC.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  However, he hereby is reminded that it 
is his responsibility to keep VA up-to-date with his most 
current address.  See 38 C.F.R. § 3.159(a) (2002).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	C.P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



